Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of December 6, 2015
by and among Nuance Communications, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), and Paul Ricci
(together with respective affiliated holders of Common Stock, “Seller”).

R E C I T A L S

A. WHEREAS, the Company has launched a convertible note offering (the “Note
Offering”) and in conjunction therewith is repurchasing up to $200 million worth
of its common stock, par value $ 0.0001 per share (“Common Stock”) that have
been sold short by technical investors participating in the Note Offering (the
“Third Party Repurchases”);

B. WHEREAS, as of the date hereof, Seller has pre-existing 10b5-1 plans in place
providing for the sale of shares of Common Stock and the exercise and sale of
options to purchase shares of Common Stock (the “Plans”), which Plans are
scheduled to commence trading in accordance with their respective terms on
December 28, 2015;

C. WHEREAS, in conjunction with and as a result of the Note Offering, the
initial purchasers have requested that the Plans be terminated simultaneous with
the closing of the Note Offering and, as substitute for such proposed
transactions, have recommended that the Company repurchase the shares of Common
Stock as provided under this Agreement;

D. WHEREAS, the Audit Committee of the Company’s Board of Directors has reviewed
the terms of the proposed repurchase as provided in this Agreement, determined
that such repurchase (including the net share settlement of options as outlined
below) as provided for herein is in the best interests of the Company and its
shareholders and approved the terms of this Agreement, and the Compensation
Committee of the Company has approved the terms of the net share settlement of
stock options held by Seller as outlined below; and

E. WHEREAS, the Company and Seller desire to make certain covenants and
agreements with one another pursuant to this Agreement.

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

AGREEMENT

1. Purchase and Sale of the Shares; the Closing.



--------------------------------------------------------------------------------

1.1 Purchase and Sale of Common Stock. Subject to the completion of the Note
Offering and the attendant repurchase of Common Stock and the other terms and
conditions of this Agreement, Seller agrees to sell to the Company, and the
Company agrees to purchase from Seller, 1,000,000 (one million) shares of Common
Stock (the “Shares”). This amount will be constituted by (i) 649,649 long Shares
and (ii) 350,351 Shares resulting from the exercise of Options as detailed
immediately below. The break-down of the share amounts by selling entity shall
be as set forth on the signature page hereto.

1.2 Net Exercise of Stock Options. It is understood that a portion of the Shares
will result from the exercise of stock options held by Seller. It is agreed that
stock options exercisable for 800,000 shares of Common Stock (the “Options”)
will be net exercised such that the exercise price due to the Company the will
be satisfied in the form of underlying Common Stock being withheld by the
Company. The price per share of Common Stock withheld by the Company for the
aforementioned obligations shall be the Per Share Purchase Price. The amount of
Shares to be withheld by the Company for such the exercise price of the Options
is 449,649.

1.3 Purchase Price. The “Per Share Purchase Price” for the Shares shall be equal
to the price paid by the Company in the Third Party Repurchases, which price
will be the closing price of the Common Stock as quoted on the NASDAQ Global
Select Market on the date of the pricing of the Note Offering ($21.35).

1.4 The Closing. Subject to the terms and conditions hereof, the purchase and
sale of the Shares contemplated by this Agreement (the “Closing”) will occur
simultaneously with the Third Party Repurchases.

2. Representations and Warranties of Seller. In order to induce the Company to
enter into this Agreement, Seller hereby represents and warrants to the Company
as follows:

2.1 Ownership of Shares. Seller (as specifically set forth on the signature page
hereto) owns of record the number of issued and outstanding shares and of Common
Stock and stock options exercisable therefor set underlying the Plans. The
Shares to be sold to the Company by Seller when delivered to the Company shall
be free and clear of any liens, claims or encumbrances, including rights of
first refusal and similar claims except for restrictions of applicable state and
federal securities laws. There are no restrictions on the transfer of such
Shares imposed by any shareholder or similar agreement or any law, regulation or
order, other than applicable state and federal securities laws.

2.2 Authorization. Seller has full right, power and authority to execute,
deliver and perform this Agreement and to sell, assign and deliver the Shares to
be sold by it to the Company. This Agreement is the legal, valid and, assuming
due execution and delivery by the other parties hereto, binding obligation of
Seller, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by (i) principles of public policy,
(ii) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and (iii) rules of law governing the availability of equitable
remedies.

 

2



--------------------------------------------------------------------------------

2.3 No Violation; No Consent. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Seller
(a) will not constitute a breach or violation of or default under any judgment,
decree or order or any agreement or instrument of Seller or to which Seller is
subject, (b) will not result in the creation or imposition of any lien upon the
Shares to be sold by Seller, and (c) will not require the consent of or notice
to any governmental entity or any party to any contract, agreement or
arrangement with Seller.

3. Representations and Warranties of the Company. In order to induce Seller to
enter into this Agreement, the Company hereby represents and warrants as
follows:

3.1 Organization and Corporate Power; Authorization. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Company has the requisite power and authority
to execute, deliver and perform this Agreement and to acquire the Shares. As of
the Closing the Company will have sufficient capital to purchase the Shares
hereunder in compliance with Section 160 of the Delaware General Corporation
Law. The execution, delivery and performance of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
approved by the Audit Committee of the Board of Directors, and the net exercise
of the Options set forth herein has been approved by the Compensation Committee
of the Board of Directors. This Agreement and any other agreements, instruments,
or documents entered into by the Company pursuant to this Agreement have been
duly executed and delivered by the Company and are the legal, valid and,
assuming due execution by the other parties hereto, binding obligations of the
Company, enforceable against the Company in accordance with its terms except to
the extent that the enforceability thereof may be limited by (i) principles of
public policy, (ii) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally, and (iii) rules of law governing the availability
of equitable remedies.

3.2 No Violation; No Consent. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by the
Company (a) will not constitute a breach or violation of or default under any
judgment, decree or order or any agreement or instrument of the Company or to
which the Company is subject, and (b) will not require the consent of or notice
to any governmental entity or any party to any contract, agreement or
arrangement with the Company.

4. Conditions to the Company’s Obligations. The obligations of the Company under
Article 1 to purchase the Shares at the Closing from Seller are subject to the
fulfillment as of the Closing of each of the following conditions unless waived
by the Company in accordance with Section 6.4:

4.1 Representations and Warranties. The representations and warranties of Seller
contained in Article 2 shall be true and correct on and as of the date of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

 

3



--------------------------------------------------------------------------------

4.2 Performance. Seller shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the date of the Closing.

4.3 Closing of the Note Offering; Termination of the Plans. The closing of the
Note Offering shall have occurred and the Plans shall have been terminated.

4.4 Further Assurances. No governmental authority shall have advised or notified
the Company that the consummation of the transactions contemplated hereunder
would constitute a material violation of any applicable laws or regulations,
which notification or advice shall not have been withdrawn after the exhaustion
of the Company’s good faith efforts to cause such withdrawal.

5. Conditions to Seller’s Obligations. The obligations of Seller under Article 1
to sell the Shares at the Closing are subject to the fulfillment as of the
Closing of each of the following conditions unless waived by Seller in
accordance with Section 6.4:

5.1 Representations and Warranties. The representations and warranties of the
Company contained in Article 3 shall be true and correct as of the date of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

5.2 Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the date of the Closing.

5.3 Payment of Purchase Price. The Company shall have delivered the Purchase
Price to be paid by the Company to Seller by wire transfer to the account(s)
specified by Seller.

6. Miscellaneous.

6.1 Adjustments. Wherever a particular number is specified herein, including,
without limitation, number of shares or price per share, such number shall be
adjusted to reflect any stock dividends, stock-splits, reverse stock-splits,
combinations or other reclassifications of stock or any similar transactions and
appropriate adjustments shall be made with respect to the relevant provisions of
this Agreement so as to fairly and equitably preserve, as far as practicable,
the original rights and obligations of the Company and Seller under this
Agreement.

6.2 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware without giving effect to the principles of conflicts of laws. Any legal
action or other legal proceeding relating to this Agreement or the enforcement
of any provision of this Agreement may be brought or otherwise commenced in any
state or federal court located in the State of Delaware. Each party hereto
agrees to the entry of an order to enforce any resolution, settlement, order or
award made pursuant to this Section 6.2 by the state and federal courts located
in the State of Delaware and in connection therewith hereby waives, and agrees
not to assert by way of motion, as a defense, or otherwise, any

 

4



--------------------------------------------------------------------------------

claim that such resolution, settlement, order or award is inconsistent with or
violative of the laws or public policy of the laws of the State of Delaware or
any other jurisdiction.

6.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successor and assigns of the parties hereto.

6.4 Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Neither this Agreement nor any provision hereof may be
amended, changed or waived other than by a written instrument signed by the
party against who enforcement of any such amendment, change or waiver is sought.

6.5 Cooperation. The Company and Seller shall, from and after the date hereof,
cooperate in a reasonable manner to effect the purposes of this Agreement.

6.6 Notices, etc. All notices and other communications required or permitted
hereunder shall be effective upon receipt and shall be in writing and may be
delivered in person, by telecopy, electronic mail, express delivery service or
U.S. mail, in which event it may be mailed by first-class, certified or
registered, postage prepaid, addressed, to the party to be notified.

6.7 Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

6.8 Titles and Subtitles. The titles of the Articles and Sections of this
Agreement are for convenience of reference only and in no way define, limit,
extend, or describe the scope of this Agreement or the intent of any of its
provisions.

6.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

6.10 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party upon any breach or default of any
other party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach or default under this Agreement, or any waiver of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing, and that all remedies, either
under this Agreement, by law or otherwise, shall be cumulative and not
alternative.

 

5



--------------------------------------------------------------------------------

6.11 Consents. Any permission, consent, or approval of any kind or character
under this Agreement shall be in writing and shall be effective only to the
extent specifically set forth in such writing.

6.12 SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE
WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE BREACHED. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED BY LAW OR
EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT EXPRESSLY WAIVES ANY
DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

6.13 Payment of Fees and Expenses. Each party shall be responsible for paying
its own fees, costs and expenses in connection with this Agreement and the
transactions herein contemplated.

6.14 Construction of Agreement. No provision of this Agreement shall be
construed against either party as the drafter thereof.

6.15 Section References. Unless otherwise stated, any reference contained herein
to a Section or subsection refers to the provisions of this Agreement.

6.16 Variations of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the context in which they are used may require.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

NUANCE COMMUNICATIONS, INC. By:   /s/ Daniel Tempesta  

Name: Daniel Tempesta

Title: Executive Vice President and Chief Executive Officer

 

SELLER

PAUL A. RICCI

350,351 Shares (Option Exercise)

By:   /s/ Paul A. Ricci  

Name: Paul A. Ricci

Title:

 

SELLER

PAUL A. RICCI LIVING TRUST

604,314 Shares

By:   /s/ Paul A. Ricci  

Name: Paul A. Ricci

Title:

 

SELLER

PAUL AND NICOLE RICCI

FAMILY FOUNDATION

11,057 Shares

By:   /s/ Paul A. Ricci  

Name:

Title:

 

SELLER

PAUL A. RICCI

IRREVOCABLE TRUST

34,278 Shares

By:   /s/ Michael T. Cody  

Name: Michael T. Cody

Title: Trustee